UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1942



SERAPHINE TCHAMABE TCHOKONTE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-255-648)


Submitted:   March 18, 2005                 Decided:   April 15, 2005


Before MOTZ, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, Falls Church, Virginia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, Senior
Litigation Counsel, Marc E. Gordon, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Seraphine Tchamabe Tchokonte, a native and citizen of

Cameroon, petitions this court for review of an order of the Board

of Immigration Appeals affirming without opinion the immigration

judge’s order denying her applications for asylum, withholding of

removal, protection under the Convention Against Torture, and

voluntary departure.*     The immigration judge found Tchokonte’s

asylum application to be frivolous under 8 U.S.C. § 1158(d)(6)

(2000), 8 C.F.R. § 1208.20 (2004), and Tchokonte seeks to challenge

that ruling as well.

          To obtain reversal of a determination denying eligibility

for asylum, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”    INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that Tchokonte fails to show that the evidence compels a

contrary result.   Accordingly we cannot grant the relief that she

seeks.   We further uphold the immigration judge’s determination




     *
      Tchokonte raises no claim on appeal regarding the Convention
Against Torture. Therefore, she has abandoned this claim. See
United States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004);
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).    Although Tchokonte seeks to challenge the denial of
voluntary departure, “a court of appeals lacks jurisdiction to
entertain a request to reinstate voluntary departure.” Ngarurih v.
Ashcroft, 371 F.3d 182, 193 (4th Cir. 2004).

                                - 2 -
that Tchokonte’s asylum application was frivolous.                   See 8 C.F.R.

§ 1208.20 (2004).

          Nor      can    Tchokonte     show    that    she    was   entitled   to

withholding   of    removal     under    8     U.S.C.   §     1231(b)(3)   (2000).

“Because the burden of proof for withholding of removal is higher

than for asylum--even though the facts that must be proved are the

same--an applicant who is ineligible for asylum is necessarily

ineligible    for        withholding    of     removal      under    [8    U.S.C.]

§ 1231(b)(3).”      Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.

2004).

          We find Tchokonte’s due process claims to be without

merit.   We therefore deny the petition for review.                  We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 PETITION DENIED




                                       - 3 -